Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.
 
Status of Claims
Claims 1, 5-10, and 12-14 are pending as of the reply and amendments filed on 2/3/21. Claims 2-4 and 11 are canceled, claims 8-10 and 13-14 are currently withdrawn from examination due to the restriction requirement.
The 103 rejection over Dudhatra in view of Hoffman, and Purandare is withdrawn in consideration of the declaration of Dr. Kalpana Joshi, Applicants’ remarks, and literature evidence that piperine has been found to decrease bioavailability in some drugs, rather than increase bioavailability of rifaximin as recited in the instant claims. 
Applicants have requested withdrawn method claims 8-10 and 13-14 be rejoined; however, upon further consideration, a new rejection is made over examined claims 1, 5-7, and 12. As the examined composition claims are not yet in condition for allowance, the withdrawn method claims are not considered for rejoinder at this time. 

Claims 1, 5-7, and 12 were examined and are rejected. 


Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 12 recite a piperine alkaloid selected from the group consisting of: piperine, tetrahydropiperine, cis-piperine, trans-piperine, cis-trans-piperine, trans,cis-piperine, cis,cis-piperine, trans,trans-piperine, and a combination thereof. Piperine itself is E,E-(trans-trans)-piperine (see para [0053] of Applicants’ specification). The claims recite both “piperine” and “trans,trans-piperine” which is confusing, as piperine is trans,trans-piperine. Furthermore, piperine has two double bonds in the aliphatic linking chain outside of the benzo[d][1,3]dioxole ring, as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. As there are two double bonds in the alkyl chain, piperine exists as 4 possible geometric isomers: trans-trans-piperine, cis-trans-piperine, cis-cis-piperine, or trans-cis-piperine, as evidenced by Gorgani et. al., Comprehensive Rev. in Food Sci. & Food Safety, vol. 16, pp. 124-140, publ. 2016 (see p. 124, right col., lower para). It is uncertain therefore what “cis-piperine” and “trans-piperine” actually refer to. The claims are therefore indefinite; claims 5-7 are similarly rejected as these claims depend from claim 1. 

Claim Objection
Claim 7 is objected to because of the following informalities:  claim 7 recites “wherein the pharmaceutical composition is formulated for use in the treatment treating systemic infections and colonic diseases”. The recitation of “treating” after “treatment” appears unnecessary.  Appropriate correction is required.


Conclusion
Claims 1, 5-7, and 12 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627